Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 August 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Baltimore, August 13th 1782.
                  
                  According to the news which I have from York town the convoy of our heavy artillery must have sailed on the 10th or 11th and I expect it here with the first favorable wind.
                  I had designed to set the army in motion, by regiments, on the 19th of this month to go and Join your Excellency, when I received from the Chevalier de La Luzerne a copy of the Letter that you have received from Sir Guy Carleton and one from that General which your Excellency has forwarded to me, relative to the exchange of Mr De Laumoy, I have the honor to send you a copy of it and of the Postscript which was at the bottom of the Letter.  If one may depend on all these news, it is more than probable that the preliminary articles of peace are now signed, and in that Case the french corps could not do better than, to stay here to wait for the orders of our Court for its imbarkment, and to dismiss all its waggons: But on the other part, as your Excellency sends me word that 3 regiments are preparing at Newyork to imbark, and if notwithstanding all the news which Sir Guy Carleton has received from England, he continues to imbark his Troops, I think that we ought to continue our march to hinder Newyork from weakening itself and making detachments.  It is for that object that I have the honor to send you Mr De Lauberdiere my aid de camp to receive your Excellency’s ultimate orders.
                  I send Copy of this Letter to the Chevalier De La Luzerne, as this measure is very much connected with our politicks and with the resolution taken by Congress upon the Letter of Sir Guy Carleton.
                  I send your Excellency the List of the British Soldiers, convalescents from Glocester who have been exchanged to compleat the balance due for Mr De Laumoy, of which There remains still 10. and two surgeon’s mates to be exchanged.  I am with respect and personal attachment Sir, Your Excellency’s Most obedient & humble servant
                  
                     le Cte de Rochambeau
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Newyork. August 1st 1782.
                     
                     I am honored with your Excellency’s Letters of the 29th May, 29th June and 17th July last, enclosing the paroles of Brigadier General Lord Rawdon, Lieutenants Davids and Stanley and quarter master Allen.
                     I have attended heedfully to what your Excellency has said with respect to the Difference of the Tariff agreed on by our respective Courts and if the one which has been hitherto adopted between the Americans and Us can be altered for the better, I shall readily concur.
                     Your Excellency’s proposal in your Letter of the 17th July last, to make up the balance of Forty four in the exchange of Colonel de Laumoy for Majors Green and Timpany, out of the remaining convalescent prisoners sent from Glocester to Newyork in February Last, I think reasonable and readily consent to it and the more freely as it will finish, according to your Excellency’s observation the exchange of our Land officers taken by the Count de Grasse’s fleet.
                     Inclosed I send your Excellency a list of the 44 men credited you in this exchange: There still remains 10. and two Surgeon’s mates to be accounted for in any manner that may be most agreeable to you.  I have &ca
                     
                     
                        
                     Signed Guy Carleton
                     
                        P.S.  I have the pleasure to acquaint your Excellency that I Learnt by the Last Packett from England that conferences are opened at Paris for a General pacification, an event which, instead of these Cold intercourses may give me the happiness and honor of embracing your Excellency in peace.
                     
                     
                        G.C.
                     
                  
                  
               